               Case 3:20-cv-00133-JCH Document 101-4 Filed 05/27/20 Page 1 of 6


May 9, 2020

Dear Jakub Madej:

The following is in response to your request for proof of delivery on your item with the tracking number:
7019 2280 0000 6866 2627.

Item Details

Status:                                                 Delivered, Left with Individual
Status Date / Time:                                     May 9, 2020, 1:36 pm
Location:                                               STAMFORD, CT 06902
Postal Product:                                         First-Class Mail®
Extra Services:                                         Certified Mail Restricted Delivery
                                                        Return Receipt Electronic
Recipient Name:                                         KESHAV RAGHAVAN
Shipment Details

Weight:                                                 5.0oz
Destination Delivery Address

Street Address:                                         136 HIGHLINE TRL
City, State ZIP Code:                                   STAMFORD, CT 06902-1005
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
               Case 3:20-cv-00133-JCH Document 101-4 Filed 05/27/20 Page 2 of 6


May 9, 2020

Dear Jakub Madej:

The following is in response to your request for proof of delivery on your item with the tracking number:
7019 2280 0000 6866 2634.

Item Details

Status:                                                 Delivered, Left with Individual
Status Date / Time:                                     May 9, 2020, 3:21 pm
Location:                                               WESTPORT, CT 06880
Postal Product:                                         First-Class Mail®
Extra Services:                                         Certified Mail Restricted Delivery
                                                        Return Receipt Electronic
Recipient Name:                                         HELENA LYNG OLSEN
Shipment Details

Weight:                                                 5.0oz
Destination Delivery Address

Street Address:                                         20 MAYFLOWER PKWY
City, State ZIP Code:                                   WESTPORT, CT 06880-6013
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
               Case 3:20-cv-00133-JCH Document 101-4 Filed 05/27/20 Page 3 of 6


May 11, 2020

Dear Jakub Madej:

The following is in response to your request for proof of delivery on your item with the tracking number:
7019 2280 0000 6866 2641.

Item Details

Status:                                                 Delivered, Left with Individual
Status Date / Time:                                     May 11, 2020, 2:53 pm
Location:                                               NORTH HAVEN, CT 06473
Postal Product:                                         First-Class Mail®
Extra Services:                                         Certified Mail Restricted Delivery
                                                        Return Receipt Electronic
Recipient Name:                                         JASON SHAW
Shipment Details

Weight:                                                 3.0oz
Destination Delivery Address

Street Address:                                         168 ROUND HILL RD
City, State ZIP Code:                                   NORTH HAVEN, CT 06473-4366
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
               Case 3:20-cv-00133-JCH Document 101-4 Filed 05/27/20 Page 4 of 6


May 11, 2020

Dear Jakub Madej:

The following is in response to your request for proof of delivery on your item with the tracking number:
7019 2280 0000 6866 2658.

Item Details

Status:                                                 Delivered, Left with Individual
Status Date / Time:                                     May 11, 2020, 3:41 pm
Location:                                               HAMDEN, CT 06517
Postal Product:                                         First-Class Mail®
Extra Services:                                         Certified Mail Restricted Delivery
                                                        Return Receipt Electronic
Recipient Name:                                         BENJAMIN GLASER
Shipment Details

Weight:                                                 6.0oz
Destination Delivery Address

Street Address:                                         895 HARTFORD TPKE
City, State ZIP Code:                                   HAMDEN, CT 06517-1624
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
               Case 3:20-cv-00133-JCH Document 101-4 Filed 05/27/20 Page 5 of 6


May 11, 2020

Dear Jakub Madej:

The following is in response to your request for proof of delivery on your item with the tracking number:
7019 2280 0000 6866 2665.

Item Details

Status:                                                 Delivered
Status Date / Time:                                     May 11, 2020, 11:34 am
Location:                                               NEW HAVEN, CT 06511
Postal Product:                                         First-Class Mail®
Extra Services:                                         Certified Mail Restricted Delivery
                                                        Return Receipt Electronic
Recipient Name:                                         SARAH INSLEY SAY
Shipment Details

Weight:                                                 5.0oz
Destination Delivery Address

Street Address:                                         74 HIGH ST
City, State ZIP Code:                                   NEW HAVEN, CT 06511-8943
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
               Case 3:20-cv-00133-JCH Document 101-4 Filed 05/27/20 Page 6 of 6


May 27, 2020

Dear Jakub Madej:

The following is in response to your request for proof of delivery on your item with the tracking number:
7019 2970 0002 0037 8054.

Item Details

Status:                                                 Delivered, Left with Individual
Status Date / Time:                                     May 21, 2020, 11:03 am
Location:                                               MILLERTON, NY 12546
Postal Product:                                         Priority Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
                                                        Up to $50 insurance included
Shipment Details

Weight:                                                 5.0oz
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
